

EXHIBIT 10.1










SELECT COMFORT CORPORATION
AMENDED and RESTATED
2010 OMNIBUS INCENTIVE PLAN




Originally Effective May 19, 2010


Amended and Restated Effective March 14, 2013












--------------------------------------------------------------------------------



Table of Contents
                                                    
1.
Purpose of Plan. 1

2.
Definitions. 1

3.
Plan Administration. 7

4.
Shares Available for Issuance. 10

5.
Participation. 12

6.
Options. 12

7.
Stock Appreciation Rights. 14

8.
Restricted Stock Awards and Restricted Stock Units. 15

9.
Performance Awards. 17

10.
Annual Performance Cash Awards. 18

11.
Non-Employee Director Awards. 19

12.
Other Cash-Based Awards and Other Stock-Based Awards. 19

13.
Performance Measures. 20

14.
Dividend Equivalents. 24

15.
Effect of Termination of Employment or Other Service. 24

16.
Payment of Withholding Taxes. 29

17.
Change in Control. 29

18.
Rights of Eligible Recipients and Participants; Transferability. 34

19.
Securities Law and Other Restrictions. 35

20.
Deferred Compensation; Compliance with Section 409A. 35

21.
Amendment, Modification and Termination. 36

22.
Effective Date and Duration of this Plan. 37

23.
Miscellaneous. 37



















--------------------------------------------------------------------------------



SELECT COMFORT CORPORATION
2010 OMNIBUS INCENTIVE PLAN
1.
Purpose of Plan.

The purpose of this Plan is to advance the interests of the Company and its
shareholders by enabling the Company and its Subsidiaries to attract and retain
qualified individuals to perform services for the Company and its Subsidiaries,
providing incentive compensation for such individuals that is linked to the
growth and profitability of the Company and increases in shareholder value and
aligning the interests of such individuals with the interests of its
shareholders through opportunities for equity participation in the Company.
2.
Definitions.

The following terms will have the meanings set forth below, unless the context
clearly otherwise requires. Terms defined elsewhere in this Plan will have the
same meaning throughout this Plan.
2.1    “Adverse Action” means any action or conduct by a Participant that the
Committee, in its sole discretion, determines to be injurious, detrimental,
prejudicial or adverse to the interests of the Company or any Subsidiary,
including: (a) disclosing confidential information of the Company or any
Subsidiary to any person not authorized by the Company or Subsidiary to receive
it, (b) engaging, directly or indirectly, in any commercial activity that in the
judgment of the Committee competes with the business of the Company or any
Subsidiary or (c) interfering with the relationships of the Company or any
Subsidiary and their respective employees, independent contractors, customers,
prospective customers and vendors.
2.2    “Annual Award Limit” or “Annual Awards Limits” have the meaning set forth
in Section 4.4.
2.3    “Annual Performance Cash Awards” has the meaning set forth in Section
10.1 of this Plan.
2.4    “Board” means the Board of Directors of the Company.
2.5    “Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares of Common Stock or loan a
sufficient amount of money to pay all or a portion of the exercise price of the
Option or any related withholding tax obligations and remit such sums to the
Company and directs the Company to deliver shares of Common Stock to be issued
upon such exercise directly to such broker or dealer or their nominee.
2.6    “Cause” means (a) dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or
any Subsidiary, (b) any unlawful or criminal activity of a serious nature, (c)
any intentional and deliberate breach of a duty or duties that, individually or
in the aggregate, are material in relation to the Participant’s overall duties,
or

1

--------------------------------------------------------------------------------



(d) any material breach by a Participant of any employment, service,
confidentiality, non-compete or non-solicitation agreement entered into with the
Company or any Subsidiary.
2.7    “Cash-Based Award” means an Incentive Award made pursuant to this Plan
that is denominated and paid in cash.
2.8    “Change in Control” means an event described in Section 17.1 of this
Plan.
2.9    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a section of the Code herein will be deemed to include a reference to any
applicable regulations thereunder and any successor or amended section of the
Code.
2.10    “Committee” means the Management Development and Compensation Committee
of the Board or a subcommittee thereof, or any other committee comprised solely
of directors designated by the Board to administer this Plan who are (a)
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act, (b) “independent directors” as defined in the Listing Rules of the Nasdaq
Stock Market (or other applicable exchange or market on which the Common Stock
may be traded or quoted) and (c) “outside directors” within the meaning of
Section 162(m) of the Code. The members of the Committee will be appointed from
time to time by and will serve at the discretion of the Board. If the Committee
does not exist or cannot function for any reason, the Board may take any action
under this Plan that would otherwise be the responsibility of the Committee,
except as otherwise provided in this Plan.
2.11    “Common Stock” means the common stock of the Company, par value $0.01
per share, or the number and kind of shares of stock or other securities into
which such Common Stock may be changed in accordance with Section 4.5 of this
Plan.
2.12    “Company” means Select Comfort Corporation, a Minnesota corporation, and
any successor thereto as provided in Section 23.6 of this Plan.
2.13    “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a Director) to the Company or any
Subsidiary that: (a) are not in connection with the offer and sale of the
Company’s securities in a capital raising transaction and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.
2.14    “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Section 162(m) of the Code, and who is designated,
either as an individual Employee or class of Employees, by the Committee within
the shorter of: (a) ninety (90) days after the beginning of any Performance
Period, or (b) twenty-five percent (25%) of any Performance Period has elapsed,
as a “Covered Employee” under this Plan for such applicable Performance Period.
2.15    “Director” means a member of the Board.
2.16    “Director Fees” means any compensation payable by the Company in the
form of cash to a Non-Employee Director for service as a Non-Employee Director
on the Board or any

2

--------------------------------------------------------------------------------



committee of the Board as may be approved from time to time by the Board,
excluding expense allowances, reimbursements and insurance premiums paid to or
on behalf of such Non-Employee Directors.
2.17    “Disability” means the disability of the Participant such as would
entitle the Participant to receive disability income benefits pursuant to the
long-term disability plan of the Company or Subsidiary then covering the
Participant or, if no such plan exists or is applicable to the Participant, the
permanent and total disability of the Participant within the meaning of Section
22(e)(3) of the Code.
2.18    “Effective Date” means May 19, 2010 or such later date as this Plan is
initially approved by the Company’s shareholders.
2.19    “Eligible Recipients” means all Employees, all Non-Employee Directors
and all Consultants.
2.20    “Employee” means any individual performing services for the Company or a
Subsidiary and designated as an employee of the Company or a Subsidiary on the
payroll records thereof. An Employee will not include any individual during any
period he or she is classified or treated by the Company or Subsidiary as an
independent contractor, a consultant, or any employee of an employment,
consulting or temporary agency or any other entity other than the Company or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company or Subsidiary during such period. An individual will not
cease to be an Employee in the case of: (a) any leave of absence approved by the
Company, or (b) transfers between locations of the Company or between the
Company or any Subsidiaries. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company or a Subsidiary, as applicable, is not
so guaranteed, then three (3) months following the ninety-first (91st) day of
such leave, any Incentive Stock Option held by a Participant will cease to be
treated as an Incentive Stock Option and will be treated for tax purposes as a
Nonqualified Stock Option. Neither service as a Director nor payment of a
Director’s fee by the Company will be sufficient to constitute “employment” by
the Company.
2.21    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Any reference to a section of the Exchange Act herein will be deemed to include
a reference to any applicable rules and regulations thereunder and any successor
or amended section of the Exchange Act.
2.22    “Fair Market Value” means, with respect to the Common Stock, as of any
date: (a) the closing sale price of the Common Stock as of such date at the end
of the regular trading session, as reported by the Nasdaq Stock Market, the New
York Stock Exchange, the American Stock Exchange or any national securities
exchange on which the Common Stock is then listed (or, if no shares were traded
on such date, as of the next preceding date on which there was such a trade);
(b) if the Common Stock is not so listed, admitted to unlisted trading
privileges or reported on any national exchange, the closing sale price as of
such date at the end of the regular trading session,

3

--------------------------------------------------------------------------------



as reported by the OTC Bulletin Board or the Pink Sheets LLC, or other
comparable service (or, if no shares were traded or quoted on such date, as of
the next preceding date on which there was such a trade or quote); or (c) if the
Common Stock is not so listed or reported, such price as the Committee
determines in good faith in the exercise of its reasonable discretion, and
consistent with the definition of “fair market value” under Section 409A of the
Code. If determined by the Committee, such determination will be final,
conclusive and binding for all purposes and on all persons, including the
Company, the shareholders of the Company, the Participants and their respective
successors-in-interest. No member of the Committee will be liable for any
determination regarding the fair market value of the Common Stock that is made
in good faith.
2.23    “Full Value Award” means an Incentive Award other than in the form of an
Option or Stock Appreciation Right, and which is settled by the issuance of
shares of Common Stock.
2.24    “Good Reason” has the meaning set forth in Section 17.2 of this Plan.
2.25    “Grant Date” means the date an Incentive Award is granted to a
Participant pursuant to this Plan and as determined pursuant to Section 5 of
this Plan.
2.26    “Incentive Award” means, individually or collectively, an Option, Stock
Appreciation Right, Restricted Stock Award, Restricted Stock Unit, Performance
Award, Annual Performance Cash Award, Non-Employee Director Award, Other
Cash-Based Award or Other Stock-Based Award, in each case granted to an Eligible
Recipient pursuant to this Plan.
2.27    “Incentive Award Agreement” means either: (a) a written or electronic
(as provided in Section 23.8) agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Incentive
Award granted under this Plan, including any amendment or modification thereof,
or (b) a written or electronic (as provided in Section 23.8) statement issued by
the Company to a Participant describing the terms and provisions of such an
Incentive Award, including any amendment or modification thereof.
2.28    “Incentive Stock Option” means a right to purchase Common Stock granted
to an Employee pursuant to Section 6 of this Plan that is designated as and
intended to meet the requirements of an “incentive stock option” within the
meaning of Section 422 of the Code.
2.29    “Individual Performance Goals” has the meaning set forth in Section 10.4
of this Plan.
2.30    “Individual Performance Participants” has the meaning set forth in
Section 10.4 of this Plan.
2.31    “Maximum Payout” has the meaning set forth in Section 10.3 of this Plan.
2.32    “Non-Statutory Stock Option” means a right to purchase Common Stock
granted to an Eligible Recipient pursuant to Section 6 of this Plan that is not
intended to meet the requirements of or does not qualify as an Incentive Stock
Option.
2.33    “Non-Employee Director” means a Director who is not an Employee.

4

--------------------------------------------------------------------------------



2.34    “Non-Employee Director Award” means any Non-Statutory Stock Option,
Stock Appreciation Right or Full Value Award granted, whether singly, in
combination, or in tandem, to an Eligible Recipient who is a Non-Employee
Director, pursuant to such applicable terms, conditions and limitations as the
Board or Committee may establish in accordance with this Plan, including any
Non-Employee Director Option.
2.35    “Non-Employee Director Option” means a Non-Statutory Stock Option
granted to a Non-Employee Director pursuant to Section 11.1 of this Plan.
2.36    “Option” means an Incentive Stock Option or a Non-Statutory Stock
Option, including a Non-Employee Director Option.
2.37    “Other Cash-Based Award” means an Incentive Award, denominated and paid
in cash, not otherwise described by the terms of this Plan, granted pursuant to
Section 12 of this Plan.
2.38    “Other Stock-Based Award” means an equity-based or equity-related
Incentive Award not otherwise described by the terms of this Plan, granted
pursuant to Section 12 of this Plan.
2.39    “Participant” means an Eligible Recipient who receives one or more
Incentive Awards under this Plan.
2.40    “Participation Factor” has the meaning set forth in Section 10.2 of this
Plan.
2.41    “Performance Award” means a right granted to an Eligible Recipient
pursuant to Section 9 of this Plan to receive an amount of cash, number of
shares of Common Stock, or a combination of both, contingent upon and the value
of which at the time it is payable is determined as a function of the extent of
the achievement of one or more Performance Goals during a specified Performance
Period or the achievement of other objectives during a specified period.
2.42    “Performance-Based Compensation” means compensation under an Incentive
Award that is intended to satisfy the requirements of Section 162(m) of the Code
for certain performance-based compensation paid to Covered Employees.
Notwithstanding the foregoing, nothing in this Plan will be construed to mean
that an Incentive Award which does not satisfy the requirements for
performance-based compensation under Section 162(m) of the Code does not
constitute performance-based compensation for other purposes, including Section
409A of the Code.
2.43    “Performance Goals” mean with respect to any applicable Incentive Award,
one or more targets, goals or levels of attainment required to be achieved in
terms of the specified Performance Measures during the specified Performance
Period, as set forth in the related Incentive Award Agreement.
2.44    “Performance Measure Element” has the meaning set forth in Section 13.1
of this Plan.

5

--------------------------------------------------------------------------------



2.45    “Performance Measures” mean: (a) with respect to any Incentive Award
intended to qualify as Performance-Based Compensation, any one or more of the
measures described in Section 13.1 of this Plan on which the Performance Goals
are based and which measures are approved by the Company’s shareholders pursuant
to this Plan in order to qualify Incentive Awards as Performance-Based
Compensation; and (b) with respect to any other Incentive Award, any performance
measures as determined by the Committee in its sole discretion and set forth in
the applicable Incentive Award Agreement for purposes of determining the
applicable Performance Goal.
2.46    “Performance Period” means the period of time, as determined by the
Committee, during which the Performance Goals must be met in order to determine
the degree of payout or vesting with respect to an Incentive Award.
2.47    “Plan” means the Select Comfort Corporation 2010 Omnibus Incentive Plan,
as may be amended from time to time.
2.48    “Plan Year” means the Company’s fiscal year.
2.49    “Previously Acquired Shares” means shares of Common Stock that are
already owned by the Participant or, with respect to any Incentive Award, that
are to be issued to the Participant upon the grant, exercise, vesting or
settlement of such Incentive Award.
2.50    “Prior Plans” mean the Select Comfort Corporation 1990 Omnibus Stock
Option Plan (As Amended and Restated), the Select Comfort Corporation 1997 Stock
Incentive Plan (As Amended and Restated), the Select Comfort Corporation 2004
Stock Incentive Plan (As Amended and Restated as of January 1, 2007) and the
Select Comfort Corporation Executive and Key Employee Incentive Plan.
2.51    “Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of this Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of such Section 8.
2.52    “Restricted Stock Unit” means an award denominated in shares of Common
Stock granted to an Eligible Recipient pursuant to Section 8 of this Plan.
2.53    “Retirement,” unless otherwise defined in the Incentive Award Agreement
or in a written employment, services or other agreement between the Participant
and the Company or a Subsidiary, means “Retirement” as defined from time to time
for purposes of this Plan by the Committee or by the Company’s chief human
resources officer or other person performing that function or, if not so
defined, means voluntary termination of employment or service by the Participant
on or after the date the Participant reaches age fifty-five (55) with the
present intention to leave the Company’s industry or to leave the general
workforce.
2.54    “Securities Act” means the Securities Act of 1933, as amended. Any
reference to a section of the Securities Act herein will be deemed to include a
reference to any applicable rules and regulations thereunder and any successor
or amended section of the Securities Act.

6

--------------------------------------------------------------------------------



2.55    “Stock Appreciation Right” means a right granted to an Eligible
Recipient pursuant to Section 7 of this Plan to receive a payment from the
Company, in the form of shares of Common Stock, cash or a combination of both,
equal to the difference between the Fair Market Value of one or more shares of
Common Stock and the exercise price of such shares under the terms of such Stock
Appreciation Right.
2.56    “Stock-Based Award” means any equity-based or equity-related Incentive
Award made pursuant to this Plan, including Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Awards denominated or
payable in shares of Common Stock and Other Stock-Based Awards.
2.57    “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, an
interest of more than fifty percent (50%) by reason of stock ownership or
otherwise.
2.58    “Target Payout” has the meaning set forth in Section 10.2 of this Plan.
2.59    “Tax Date” means the date any withholding tax obligation arises under
the Code for a Participant with respect to an Incentive Award.
3.
Plan Administration.

3.1    The Committee. The Plan will be administered by the Committee. The
Committee will act by majority approval of the members at a meeting or by
unanimous written consent, and a majority of the members of the Committee will
constitute a quorum. The Committee may exercise its duties, power and authority
under this Plan in its sole discretion without the consent of any Participant or
other party, unless this Plan specifically provides otherwise. The Committee
will not be obligated to treat Participants or Eligible Recipients uniformly,
and determinations made under this Plan may be made by the Committee selectively
among Participants or Eligible Recipients, whether or not such Participants and
Eligible Recipients are similarly situated. Each determination, interpretation
or other action made or taken by the Committee pursuant to the provisions of
this Plan will be final, conclusive and binding for all purposes and on all
persons, and no member of the Committee will be liable for any action or
determination made in good faith with respect to this Plan or any Incentive
Award granted under this Plan.
3.2    Authority of the Committee. In accordance with and subject to the
provisions of this Plan, the Committee will have full and exclusive
discretionary power and authority to take such actions as it deems necessary and
advisable with respect to the administration of this Plan, including the
following:
(a)    To designate the Eligible Recipients to be selected as Participants;
(b)    To determine the nature and extent of the Incentive Awards to be made to
each Participant, including the amount of cash or number of shares of Common
Stock to be subject to each Incentive Award, any exercise price, the manner in
which Incentive Awards will vest or become exercisable and whether Incentive
Awards will be granted in tandem

7

--------------------------------------------------------------------------------



with other Incentive Awards, and the form of Incentive Award Agreement, if any,
evidencing such Incentive Award;
(c)    To determine the time or times when Incentive Awards will be granted;
(d)    To determine the duration of each Incentive Award;
(e)    To determine the restrictions and other conditions to which the payment
or vesting of Incentive Awards may be subject;
(f)    To construe and interpret this Plan and Incentive Awards granted under
it, and to establish, amend and revoke rules and regulations for its
administration and in so doing, to correct any defect, omission, or
inconsistency in this Plan or in an Incentive Award Agreement, in a manner and
to the extent it shall deem necessary or expedient to make this Plan fully
effective;
(g)    To determine Fair Market Value in accordance with Section 2.22 of this
Plan;
(h)    To amend this Plan or any Incentive Award Agreement, as provided in this
Plan;
(i)    To adopt subplans or special provisions applicable to Incentive Awards
regulated by the laws of a jurisdiction other than, and outside of, the United
States, which subplans or special provisions may take precedence over other
provisions of this Plan;
(j)    To authorize any person to execute on behalf of the Company any Incentive
Award Agreement or any other instrument required to effect the grant of an
Incentive Award previously granted by the Committee;
(k)    To determine whether Incentive Awards will be settled in shares of Common
Stock, cash or in any combination thereof;
(l)    Subject to Section 14, to determine whether Incentive Awards will be
adjusted for “dividend equivalents,” meaning a credit, made at the discretion of
the Committee, to the account of a Participant in an amount equal to the cash
dividends paid on one share of Common Stock for each share of Common Stock
represented by an Incentive Award held by such Participant; and
(m)    To impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any shares of Common Stock, including
restrictions under an insider trading policy, restrictions as to the use of a
specified brokerage firm for such resales or other transfers and other
restrictions designed to increase equity ownership by Participants or otherwise
align the interests of Participants with the Company’s shareholders.

8

--------------------------------------------------------------------------------



3.3    Delegation. The Committee may delegate to one or more of its members or
to one or more officers of the Company or any Subsidiary or to one or more
agents or advisors such administrative duties or powers as it may deem
advisable, and the Committee or any individuals to whom it has delegated duties
or powers as aforesaid may employ one or more individuals to render advice with
respect to any responsibility the Committee or such individuals may have under
this Plan. The Committee may, by resolution, authorize one or more directors of
the Company or one or more officers of the Company to do one or both of the
following on the same basis as can the Committee: (a) designate Eligible
Recipients to be recipients of Incentive Awards pursuant to this Plan; and (b)
determine the size of any such Incentive Awards; provided, however, that (x) the
Committee will not delegate such responsibilities to any such director(s) or
officer(s) for any Incentive Awards granted to an Eligible Recipient who is
considered a Covered Employee or who is subject to the reporting and liability
provisions of Section 16 under the Exchange Act; (y) the resolution providing
such authorization will set forth the type of Incentive Awards and total number
of each type of Incentive Awards such director(s) or officer(s) may grant; and
(z) such director(s) or officer(s) will report periodically to the Committee
regarding the nature and scope of the Incentive Awards granted pursuant to the
authority delegated.
3.4    No Re-pricing. Notwithstanding any other provision of this Plan other
than Section 4.5, the Committee may not, without prior approval of the Company’s
shareholders, seek to effect any re-pricing of any previously granted,
“underwater” Option or Stock Appreciation Right by: (i) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price;
(ii) canceling the underwater Option or Stock Appreciation Right in exchange for
(A) cash; (B) replacement Options or Stock Appreciation Rights having a lower
exercise price; or (C) other Incentive Awards; or (iii) repurchasing the
underwater Options or Stock Appreciation Rights and granting new Incentive
Awards under this Plan. For purposes of this Section 3.4, an Option or Stock
Appreciation Right will be deemed to be “underwater” at any time when the Fair
Market Value of the Common Stock is less than the exercise price of the Option
or Stock Appreciation Right.
3.5    Participants Based Outside of the United States. In addition to the
authority of the Committee under Section 3.2(i) and notwithstanding any other
provision of this Plan, the Committee may, in its sole discretion, amend the
terms of this Plan or Incentive Awards with respect to Participants resident
outside of the United States or employed by a non-U.S. Subsidiary in order to
comply with local legal requirements, to otherwise protect the Company’s or
Subsidiary’s interests or to meet objectives of this Plan, and may, where
appropriate, establish one or more sub-plans (including the adoption of any
required rules and regulations) for the purposes of qualifying for preferred tax
treatment under foreign tax laws. The Committee will have no authority, however,
to take action pursuant to this Section 3.5: (i) to reserve shares of Common
Stock or grant Incentive Awards in excess of the limitations provided in Section
4.1; (ii) to effect any re-pricing in violation of Section 3.4; (iii) to grant
Options or Stock Appreciation Rights having an exercise price less than one
hundred percent (100%) of the Fair Market Value of one share of Common Stock on
the Grant Date in violation of Section 6.3 or Section 7.3; or (iv) for which
shareholder approval would then be required pursuant to Section 422 of the Code
or the rules of any stock exchange on which shares of Common Stock may be listed
for trading.

9

--------------------------------------------------------------------------------



3.6    Incentive Award Grants to Non-Employee Directors. Notwithstanding any
other provision of this Plan, all grants of Non-Employee Director Awards will
only be granted and administered by a Committee comprised solely of members of
the Board who are “independent directors” within the meaning of the Listing
Rules of the Nasdaq Stock Market (or other applicable exchange or market on
which the Common Stock may be traded or quoted).
4.
Shares Available for Issuance.

4.1    Maximum Number of Shares Available. Subject to adjustment as provided in
Section 4.5 of this Plan, the maximum number of shares of Common Stock that will
be available for issuance under this Plan will be the sum of:
(a)    7,500,000 shares; and
(b)    the number of shares of Common Stock subject to Incentive Awards
outstanding under the Prior Plans as of the Effective Date but only to the
extent that such outstanding Incentive Awards are forfeited, expire or otherwise
terminate without the issuance of such shares of Common Stock.
4.2    Restrictions on Incentive Stock Options. Notwithstanding any other
provisions of this Plan to the contrary and subject to adjustment as provided in
Section 4.5 of this Plan, the maximum number of shares of Common Stock that will
be available for issuance pursuant to Incentive Stock Options under this Plan
will be 7,500,000 shares.
4.3    Accounting for Incentive Awards. Shares of Common Stock that are issued
under this Plan or that are subject to outstanding Incentive Awards will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under this Plan only to the extent they are used;
provided, however, that (a) the total number of shares of Common Stock remaining
available for issuance under this Plan will be reduced by 1.15 shares for each
share issued pursuant to a Full Value Award or potentially issuable pursuant to
a Full Value Award; and (b) the full number of shares of Common Stock subject to
a Stock Appreciation Right granted that are settled by the issuance of shares of
Common Stock will be counted against the shares authorized for issuance under
this Plan, regardless of the number of shares actually issued upon settlement of
such Stock Appreciation Right. Furthermore, any shares of Common Stock withheld
to satisfy tax withholding obligations on Incentive Awards issued under this
Plan, any shares of Common Stock withheld to pay the exercise price of Incentive
Awards under this Plan and any shares of Common Stock not issued or delivered as
a result of the “net exercise” of an outstanding Option pursuant to Section 6.5
or settlement of a Stock Appreciation Right in shares of Common Stock pursuant
to Section 7.7 will be counted against the shares of Common Stock authorized for
issuance under this Plan and will not be available again for grant under this
Plan. Any shares of Common Stock repurchased by the Company on the open market
using the proceeds from the exercise of an Incentive Award will not increase the
number of shares available for future grant of Incentive Awards. Any shares of
Common Stock related to Incentive Awards granted under this Plan or under any
Prior Plans that terminate by expiration, forfeiture, cancellation or otherwise
without the issuance of the shares of Common Stock, or are settled in cash in
lieu of shares of Common Stock, or are exchanged with the Committee’s
permission, prior to the issuance of shares of Common Stock, for Incentive

10

--------------------------------------------------------------------------------



Awards not involving shares of Common Stock, will be available again for grant
under this Plan and correspondingly increase the total number of shares of
Common Stock available for issuance under this Plan under Section 4.1 (with such
increase in connection with Full Value Awards based on the same ratio specified
in clause (a) of the proviso to the first sentence of this Section 4.3).
4.4    Annual Awards Limits. The following limits (each an “Annual Award Limit”
and, collectively, “Annual Award Limits”), as adjusted pursuant to Section 4.5,
will apply to grants of Incentive Awards unless the Committee specifically
determines at the time of grant that an Incentive Award is not intended to
qualify as Performance-Based Compensation under this Plan:
(a)    The maximum aggregate number of shares of Common Stock subject to Options
and Stock Appreciation Rights granted to any one Participant in any one Plan
Year will be 1,000,000 shares.
(b)    The maximum aggregate number of shares of Common Stock subject to
Restricted Stock Awards and Restricted Stock Units granted to any one
Participant in any one Plan Year will be 1,000,000 shares.
(c)    The maximum aggregate dollar amount or number of shares of Common Stock
granted with respect to Performance Awards to any one Participant in any one
Plan Year may not exceed $5,000,000 or 1,000,000 shares, determined as of the
date of payout.
(d)    The maximum aggregate dollar amount granted with respect to Annual
Performance Cash Awards to any one Participant in any one Plan Year may not
exceed $5,000,000, determined as of the date of payout.
(e)    The maximum aggregate dollar amount granted with respect to Other
Cash-Based Awards to any one Participant in any one Plan Year may not exceed
$5,000,000, determined as of the date of payout.
(f)    The maximum aggregate amount of shares of Common Stock granted with
respect to Other Stock-Based Awards to any one Participant in any one Plan Year
may not exceed 1,000,000 shares, determined as of the date of payout.
4.5    Adjustments to Shares and Incentive Awards.
(a)    In the event of any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, divestiture or extraordinary dividend
(including a spin off) or any other similar change in the corporate structure or
shares of the Company, the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) will make appropriate adjustment (which determination will be
conclusive) as to: (i) the number and kind of securities or other property
(including cash) available for issuance or payment under this Plan, including
the sub-limits set forth in Section 4.2(a) and (b) and the Annual Award Limits
set forth in Section 4.4, and (ii) in order to prevent dilution or enlargement
of the rights of Participants, the number and kind of securities

11

--------------------------------------------------------------------------------



or other property (including cash) subject to outstanding Incentive Awards and
the exercise price of outstanding Incentive Awards. The determination of the
Committee as to the foregoing adjustments, if any, will be final, conclusive and
binding on Participants under this Plan.
(b)    Notwithstanding anything else herein to the contrary, without affecting
the number of shares of Common Stock reserved or available hereunder, the limits
in Section 4.2(a) and (b) and the Annual Award Limits in Section 4.4, the
Committee may authorize the issuance or assumption of benefits under this Plan
in connection with any merger, consolidation, acquisition of property or stock
or reorganization upon such terms and conditions as it may deem appropriate,
subject to compliance with the rules under Sections 422 and 424 of the Code, as
and where applicable.
4.6    Restrictions on Vesting. Notwithstanding anything else herein to the
contrary, no more than 375,000 shares of Common Stock, in the aggregate, may be
granted under this Plan on or after March 14, 2013 (not taking into account
awards granted prior to March 14, 2013) subject to (a) Stock Appreciation
Rights, Restricted Stock Awards or Restricted Stock Units granted to Employees
under this Plan solely based on continued service of the Employees that become
exercisable more rapidly than ratably over a three (3) year period after the
Grant Date, except in connection with the death, Disability or Retirement of an
Employee or a Change in Control; or (b) Performance Awards granted to Employees
under this Plan with a Performance Period of less than one year, except in
connection with the death or Disability of an Employee or a Change in Control.
5.
Participation.

Participants in this Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of the objectives of the Company or its
Subsidiaries. Eligible Recipients may be granted from time to time one or more
Incentive Awards, singly or in combination or in tandem with other Incentive
Awards, as may be determined by the Committee in its sole discretion. Incentive
Awards will be deemed to be granted as of the date specified in the grant
resolution of the Committee, which date will be the Grant Date of any related
Incentive Award Agreement with the Participant.
6.
Options.

6.1    Grant. An Eligible Recipient may be granted one or more Options under
this Plan, and such Options will be subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion. The Committee may designate whether an Option
is to be considered an Incentive Stock Option or a Non-Statutory Stock Option.
To the extent that any Incentive Stock Option (or portion thereof) granted under
this Plan ceases for any reason to qualify as an “incentive stock option” for
purposes of Section 422 of the Code, such Incentive Stock Option (or portion
thereof) will continue to be outstanding for purposes of this Plan but will
thereafter be deemed to be a Non-Statutory Stock Option. Options may be granted
to an Eligible Recipient for services provided to a Subsidiary only if, with
respect to such Eligible Recipient, the underlying shares of Common Stock
constitute "service recipient stock" within the meaning of Treas. Reg. Section
1.409A-1(b)(5)(iii).

12

--------------------------------------------------------------------------------



6.2    Incentive Award Agreement. Each Option grant will be evidenced by an
Incentive Award Agreement that will specify the exercise price of the Option,
the maximum duration of the Option, the number of shares of Common Stock to
which the Option pertains, the conditions upon which an Option will become
vested and exercisable, and such other provisions as the Committee will
determine which are not inconsistent with the terms of this Plan. The Incentive
Award Agreement also will specify whether the Option is intended to be an
Incentive Stock Option or a Non-Statutory Stock Option.
6.3    Exercise Price. The per share price to be paid by a Participant upon
exercise of an Option granted pursuant to this Section 6 will be determined by
the Committee in its sole discretion at the time of the Option grant; provided,
however, that such price will not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date (one hundred
and ten percent (110%) of the Fair Market Value if, at the time the Incentive
Stock Option is granted, the Participant owns, directly or indirectly, more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any parent or subsidiary corporation of the Company).
6.4    Exercisability and Duration. An Option will become exercisable at such
times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion at the time of grant,
including (i) the achievement of one or more of the Performance Goals; or that
(ii) the Participant remain in the continuous employment or service with the
Company or a Subsidiary for a certain period; provided, however, that no Option
may be exercisable after ten (10) years from the Grant Date (five (5) years from
the Grant Date in the case of an Incentive Stock Option that is granted to a
Participant who owns, directly or indirectly, more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary corporation of the Company). Notwithstanding the foregoing, if the
exercise of an Option that is exercisable in accordance with its terms is
prevented by the provisions of Section 19, the Option will remain exercisable
until thirty (30) days after the date such exercise first would no longer be
prevented by such provisions, but in any event no later than the expiration date
of such Option.

13

--------------------------------------------------------------------------------



6.5    Payment of Exercise Price.
(a)    The total purchase price of the shares to be purchased upon exercise of
an Option will be paid entirely in cash (including check, bank draft or money
order); provided, however, that the Committee, in its sole discretion and upon
terms and conditions established by the Committee, may allow such payments to be
made, in whole or in part, by (i) tender of a Broker Exercise Notice; (ii) by
tender, either by actual delivery or attestation as to ownership, of Previously
Acquired Shares; (iii) a “net exercise” of the Option (as further described in
paragraph (b), below); (iv) by a combination of such methods; or (v) any other
method approved or accepted by the Committee in its sole discretion.
(b)    In the case of a “net exercise” of an Option, the Company will not
require a payment of the exercise price of the Option from the Participant but
will reduce the number of shares of Common Stock issued upon the exercise by the
largest number of whole shares that has a Fair Market Value on the exercise date
that does not exceed the aggregate exercise price for the shares exercised under
this method. Shares of Common Stock will no longer be outstanding under an
Option (and will therefore not thereafter be exercisable) following the exercise
of such Option to the extent of (i) shares used to pay the exercise price of an
Option under the “net exercise,” (ii) shares actually delivered to the
Participant as a result of such exercise and (iii) any shares withheld for
purposes of tax withholding pursuant to Section 16 of this Plan.
(c)    For purposes of such payment, Previously Acquired Shares tendered or
covered by an attestation will be valued at their Fair Market Value on the
exercise date of the Option.
6.6    Manner of Exercise. An Option may be exercised by a Participant in whole
or in part from time to time, subject to the conditions contained in this Plan
and in the Incentive Award Agreement evidencing such Option, by delivery in
person, by facsimile or electronic transmission or through the mail of written
notice of exercise to the Company at its principal executive office in Plymouth,
Minnesota (or to the Company’s designee as may be established from time to time
by the Company and communicated to Participants) and by paying in full the total
exercise price for the shares of Common Stock to be purchased in accordance with
Section 6.5 of this Plan.
7.
Stock Appreciation Rights.

7.1    Grant. An Eligible Recipient may be granted one or more Stock
Appreciation Rights under this Plan, and such Stock Appreciation Rights will be
subject to such terms and conditions, consistent with the other provisions of
this Plan, as may be determined by the Committee in its sole discretion. Stock
Appreciation Rights may be granted to an Eligible Recipient for services
provided to a Subsidiary only if, with respect to such Eligible Recipient, the
underlying shares of Common Stock constitute "service recipient stock" within
the meaning of Treas. Reg. Section 1.409A-1(b)(5)(iii).

14

--------------------------------------------------------------------------------



7.2    Incentive Award Agreement. Each Stock Appreciation Right will be
evidenced by an Incentive Award Agreement that will specify the exercise price
of the Stock Appreciation Right, the term of the Stock Appreciation Right, and
such other provisions as the Committee will determine which are not inconsistent
with the terms of this Plan.
7.3    Exercise Price. The exercise price of a Stock Appreciation Right will be
determined by the Committee, in its discretion, at the Grant Date; provided,
however, that such price may not be less than one hundred percent (100%) of the
Fair Market Value of one share of Common Stock on the Grant Date.
7.4    Exercisability and Duration. A Stock Appreciation Right will become
exercisable at such times and in such installments as may be determined by the
Committee in its sole discretion at the time of grant; provided, however, that
no Stock Appreciation Right may be exercisable after ten (10) years from its
Grant Date. Notwithstanding the foregoing, if the exercise of an SAR that is
exercisable in accordance with its terms is prevented by the provisions of
Section 19, the SAR will remain exercisable until thirty (30) days after the
date such exercise first would no longer be prevented by such provisions, but in
any event no later than the expiration date of such SAR.
7.5    Manner of Exercise. A Stock Appreciation Right will be exercised by
giving notice in the same manner as for Options, as set forth in Section 6.6,
subject to any other terms and conditions consistent with the other provisions
of this Plan as may be determined by the Committee in its sole discretion.
7.6    Settlement. Upon the exercise of a Stock Appreciation Right, a
Participant will be entitled to receive payment from the Company in an amount
determined by multiplying:
(a)    The excess of the Fair Market Value of a share of Common Stock on the
date of exercise over the per share exercise price; by
(b)    The number of shares of Common Stock with respect to which the Stock
Appreciation Right is exercised.
7.7    Form of Payment. Payment, if any, with respect to a Stock Appreciation
Right settled in accordance with Section 7.6 will be made in accordance with the
terms of the applicable Incentive Award Agreement, in cash, shares of Common
Stock or a combination thereof, as the Committee determines.
8.
Restricted Stock Awards and Restricted Stock Units.

8.1    Grant. An Eligible Recipient may be granted one or more Restricted Stock
Awards or Restricted Stock Units under this Plan, and such awards will be
subject to such terms and conditions, consistent with the other provisions of
this Plan, as may be determined by the Committee in its sole discretion.
Restricted Stock Units will be similar to Restricted Stock Awards except that no
shares of Common Stock are actually awarded to the Participant on the Grant Date
of the Restricted Stock Units. Restricted Stock Units will be denominated in
shares of Common Stock but paid in cash, shares of Common Stock or a combination
of cash and shares of Common Stock

15

--------------------------------------------------------------------------------



as the Committee, in its sole discretion, will determine, and as provided in the
Incentive Award Agreement.
8.2    Incentive Award Agreement. Each Restricted Stock Award or Restricted
Stock Unit grant will be evidenced by an Incentive Award Agreement that will
specify the type of Incentive Award, the period(s) of restriction, the number of
shares of restricted Common Stock, or the number of Restricted Stock Units
granted, and such other provisions as the Committee will determine which are not
inconsistent with the terms of this Plan.
8.3    Conditions and Restrictions. The Committee will impose such restrictions
or conditions, not inconsistent with the provisions of this Plan, to the vesting
of such Restricted Stock Awards or Restricted Stock Units as it deems
appropriate, including (a) the achievement of one or more of the Performance
Goals; or that (b) the Participant remain in the continuous employment or
service with the Company or a Subsidiary for a certain period.
8.4    Rights as a Shareholder. Except as provided in Sections 8.1, 8.5, 8.6 and
18.3 of this Plan, upon a Participant becoming the holder of record of shares of
Common Stock issued under a Restricted Stock Award pursuant to this Section 8,
the Participant will have all voting, dividend, liquidation and other rights
with respect to such shares (other than the right to sell or transfer such
shares) as if such Participant were a holder of record of shares of unrestricted
Common Stock. A Participant will have no voting, dividend, liquidation and other
rights with respect to any Restricted Stock Units granted hereunder.
8.5    Dividends and Distributions. Unless the Committee determines otherwise in
its sole discretion (either in the Incentive Award Agreement evidencing the
Restricted Stock Award at the time of grant or at any time after the grant of
the Restricted Stock Award), any dividends or distributions (other than regular
quarterly cash dividends) paid with respect to shares of Common Stock subject to
the unvested portion of a Restricted Stock Award will be subject to the same
restrictions as the shares to which such dividends or distributions relate. The
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions.
8.6    Enforcement of Restrictions. To enforce the restrictions referred to in
this Section 8, the Committee may place a legend on the stock certificates
representing Restricted Stock Awards referring to such restrictions and may
require the Participant, until the restrictions have lapsed, to keep the stock
certificates, together with duly endorsed stock powers, in the custody of the
Company or its transfer agent, or to maintain evidence of stock ownership,
together with duly endorsed stock powers, in a certificateless book entry stock
account with the Company’s transfer agent. Alternatively, Restricted Stock
Awards may be held in non-certificated form pursuant to such terms and
conditions as the Company may establish with its registrar and transfer agent or
any third-party administrator designated by the Company to hold Restricted Stock
Awards on behalf of Participants.
8.7    Lapse of Restrictions; Settlement. Except as otherwise provided in this
Section 8, shares of Common Stock underlying a Restricted Stock Award will
become freely transferable by the Participant after all conditions and
restrictions applicable to such shares have been satisfied or lapse (including
satisfaction of any applicable tax withholding obligations). Upon the vesting of
a Restricted Stock Unit, the Restricted Stock Unit will be settled, subject to
the terms and conditions

16

--------------------------------------------------------------------------------



of the applicable Incentive Award Agreement, (a) in cash, based upon the Fair
Market Value of the vested underlying shares of Common Stock, (b) in shares of
Common Stock or (c) a combination thereof, as provided in the Incentive Award
Agreement, except to the extent that a Participant has properly elected to defer
income that may be attributable to a Restricted Stock Unit under a Company
deferred compensation plan or arrangement.
8.8    Section 83(b) Election for Restricted Stock Award. If a Participant makes
an election pursuant to Section 83(b) of the Code with respect to a Restricted
Stock Award, the Participant must file, within thirty (30) days following the
Grant Date of the Restricted Stock Award, a copy of such election with the
Company and with the Internal Revenue Service, in accordance with the
regulations under Section 83 of the Code. The Committee may provide in the
Incentive Award Agreement that the Restricted Stock Award is conditioned upon
the Participant’s making or refraining from making an election with respect to
the award under Section 83(b) of the Code.
9.
Performance Awards.

9.1    Grant. An Eligible Recipient may be granted one or more Performance
Awards under this Plan, and such awards will be subject to such terms and
conditions, consistent with the other provisions of this Plan, as may be
determined by the Committee in its sole discretion, including the achievement of
one or more Performance Goals.
9.2    Incentive Award Agreement. Each Performance Award will be evidenced by an
Incentive Award Agreement that will specify the amount of cash, shares of Common
Stock or combination of both to be received by the Participant upon payout of
the Performance Award, any Performance Goals upon which the Performance Award is
subject, any Performance Period during which any Performance Goals must be
achieved and such other provisions as the Committee will determine which are not
inconsistent with the terms of this Plan.
9.3    Vesting. The Committee may impose such restrictions or conditions, not
inconsistent with the provisions of this Plan, to the vesting of such
Performance Awards as it deems appropriate, including the achievement of one or
more of the Performance Goals.
9.4    Form and Timing of Performance Award Payment. Subject to the terms of
this Plan, after the applicable Performance Period has ended, the holder of
Performance Awards will be entitled to receive payment on the value and number
of Performance Awards earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding Performance
Goals have been achieved. Payment of earned Performance Awards will be as
determined by the Committee and as evidenced in the Incentive Award Agreement.
Subject to the terms of this Plan, the Committee, in its sole discretion, may
pay earned Performance Awards in the form of cash or in shares of Common Stock
(or in a combination thereof) equal to the value of the earned Performance
Awards at the close of the applicable Performance Period. Payment of any
Performance Award will be made as soon as practicable after the Committee has
determined the extent to which the applicable Performance Goals have been
achieved and not later than the March 15th immediately following the end of the
performance period, or earlier than the January 1st preceding such March 15,
except to the extent that a Participant has properly elected to defer payment
that may be attributable to a Performance Award under a Company deferred
compensation plan or

17

--------------------------------------------------------------------------------



arrangement. The determination of the Committee with respect to the form of
payment of Performance Awards will be set forth in the Incentive Award Agreement
pertaining to the grant of the award. Any shares of Common Stock issued in
payment of earned Performance Awards may be granted subject to any restrictions
deemed appropriate by the Committee, including that the Participant remain in
the continuous employment or service with the Company or a Subsidiary for a
certain period.
10.
Annual Performance Cash Awards.

10.1    Grant. Subject to such terms and conditions, consistent with the other
provisions of this Plan, as may be determined by the Committee in its sole
discretion, the Committee, at any time and from time to time, may grant to
Participants Incentive Awards denominated in cash in such amounts and upon such
terms as the Committee may determine, based on the achievement of specified
Performance Goals for annual periods or other time periods as determined by the
Committee (the “Annual Performance Cash Awards”).
10.2    Target Payout. The target amount that may be paid with respect to an
Annual Performance Cash Award (the “Target Payout”) will be determined by the
Committee pursuant to Section 13.2 and will be based on a percentage of a
Participant’s actual annual base compensation at the time of grant
(“Participation Factor”), within the range established by the Committee for each
Participant and subject to adjustment as provided in the second to last sentence
of this paragraph. The Participation Factors, which are intended to reflect a
Participant’s level of responsibility, may be up to 150% for any Participant.
The Chief Executive Officer may approve modifications to the Participation
Factor for any Participant who is not a Covered Employee, if such modification
is based on level of responsibility. The Committee may establish curves,
matrices or other measurements for prorating the amount of payments for
achievement of Performance Goals at less or greater than the Target Payout.
10.3    Maximum Payout. The Committee also may establish a maximum potential
payout amount (the “Maximum Payout”) with respect to an Annual Performance Cash
Award of up to 300% of the Target Payout in the event Performance Goals are
exceeded by an amount established by the Committee at the time Performance Goals
are established. The Committee may establish curves, matrices or other
measurements for prorating the amount of payments for achievement of Performance
Goals at greater than the Target Payout but less than the Maximum Payout.
10.4    Individual Performance Goals. At the time an Annual Performance Cash
Award is made, the Committee may provide for an increase in the Target Payout
and the Maximum Payout (as either may be prorated in accordance with Sections
10.2 and 10.3) for selected Participants (“Individual Performance Participants”)
to reflect the achievement of individual performance goals (“Individual
Performance Goals”) established at that time by the Committee. The Committee
will have the discretion to reduce by an amount up to 100% the amount that would
otherwise be paid under the payout formula to an Individual Performance
Participant based on the Committee’s evaluation of the individual’s achievement
of the Individual Performance Goals.

18

--------------------------------------------------------------------------------



10.5    Payment. Payment of any earned Annual Performance Cash Awards will be
made as soon as possible after the Committee has determined the extent to which
the applicable Performance Goals and Individual Performance Goals have been
achieved and not later than the March 15th immediately following the end of the
performance period or earlier than the January 1st preceding such March 15th,
except to the extent that a Participant has properly elected to defer payment
that may be attributable to an Annual Performance Cash Award under a Company
deferred compensation plan or arrangement.
11.
Non-Employee Director Awards.

11.1    Automatic and Non-Discretionary Awards to Non-Employee Directors. The
Committee at any time and from time to time may approve resolutions providing
for the automatic grant to Non-Employee Directors of Non-Employee Director
Awards granted under this Plan and may grant to Non-Employee Directors such
discretionary Non-Employee Director Awards on such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, and set forth in an applicable Award
Agreement.
11.2    Shares in Lieu of Director Fees. A Non-Employee Director may elect to
receive shares of Common Stock in lieu of Director Fees by giving written notice
of such election to the Company in a form approved by the Committee. Such an
election shall be effective with respect to any such Director Fees payable
commencing with the next calendar quarter following the date of the election. An
election to receive payment of Director Fees in the form of shares of Common
Stock may be revoked only by a subsequent election to receive payment of
Director Fees in cash or to defer such Director Fees pursuant to Section 11.3.
Such an election shall be effective with respect to Director Fees payable
commencing with the next calendar quarter following the date of the election.
The number of shares of Common Stock to be paid to a Non-Employee Director
pursuant to this Section 11.2 shall be determined by dividing the amount of
Director Fees payable by the Fair Market Value of the Common Stock on the date
such Director Fees would have been paid in cash but for the Participant’s
election to receive payment of such Director Fees in the form of Common Stock.
The amount of any fractional share shall be paid in cash.
11.3    Deferral of Incentive Award Payment. The Committee may permit a
Non-Employee Director the opportunity to defer the grant or payment of an
Incentive Award pursuant to such terms and conditions as the Committee may
prescribe from time to time.
11.4    Composition of Committee. For purposes of this Section 11, all
references to “Committee” in this Section 11 will mean a Committee that consists
solely of directors who are “independent directors” as defined in the Listing
Rules of the Nasdaq Stock Market (or other applicable exchange or market on
which the Common Stock may be traded or quoted).
12.
Other Cash-Based Awards and Other Stock-Based Awards.

12.1    Other Cash-Based Awards. Subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, the Committee, at any time and from time to
time, may grant Other Cash-Based Awards to Participants in such amounts and upon
such terms as the Committee may determine.

19

--------------------------------------------------------------------------------



12.2    Other Stock-Based Awards. Subject to such terms and conditions,
consistent with the other provisions of this Plan, as may be determined by the
Committee in its sole discretion, the Committee may grant Other Stock-Based
Awards not otherwise described by the terms of this Plan (including the grant or
offer for sale of unrestricted shares of Common Stock) in such amounts and
subject to such terms and conditions as the Committee will determine. Such
Incentive Awards may involve the transfer of actual shares of Common Stock to
Participants or payment in cash or otherwise of amounts based on the value of
shares, and may include Incentive Awards designed to comply with or take
advantage of the applicable local laws of jurisdictions other than the United
States.
12.3    Value of Other Cash-Based Awards and Other Stock-Based Awards. Each
Other Cash-Based Award will specify a payment amount or payment range as
determined by the Committee. Each Other Stock-Based Award will be expressed in
terms of shares of Common Stock or units based on shares of Common Stock, as
determined by the Committee. The Committee may establish Performance Goals in
its discretion for any Other Cash-Based Award or any Other Stock-Based Award. If
the Committee exercises its discretion to establish Performance Goals for any
such Incentive Awards, the number or value of Other Cash-Based Awards or Other
Stock-Based Awards that will be paid out to the Participant will depend on the
extent to which the Performance Goals are met.
12.4    Payment of Other Cash-Based Awards and Other Stock-Based Awards.
Payment, if any, with respect to an Other Cash-Based Award or an Other
Stock-Based Award will be made in accordance with the terms of the Incentive
Award, in cash for any Other Cash-Based Award and in cash or shares of Common
Stock for any Other Stock-Based Award, as the Committee determines, except to
the extent that a Participant has properly elected to defer payment that may be
attributable to an Other Cash-Based Award or Other Stock-Based Award under a
Company deferred compensation plan or arrangement.
13.
Performance Measures.

13.1    Performance Measures. The Performance Goals upon which the payment or
vesting of an Incentive Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation will be limited to one or more specified
objective Performance Measures that are based on the following Performance
Measure elements (each, a “Performance Measure Element”):
(a)    Sales and Revenue Measure Elements:
(i)
Gross Revenue or Sales

(ii)
Sales Allowances

(iii)
Net Revenue or Net Sales

(iv)
Invoiced Revenue or Sales

(v)
Collected Revenue or Sales

(vi)
Revenues from New Products

(vii)
Bad Debts


20

--------------------------------------------------------------------------------





(b)    Expense Measure Elements:
(i)
Direct Material Costs

(ii)
Direct Labor Costs

(iii)
Indirect Labor Costs

(iv)
Direct Manufacturing Costs

(v)
Indirect Manufacturing Costs

(vi)
Cost of Goods Sold

(vii)
Sales, General and Administrative Expenses

(viii)
Operating Expenses

(ix)
Non-cash Expenses

(x)
Tax Expense

(xi)
Non-operating Expenses

(xii)
Total Expenses

(c)    Profitability and Productivity Measure Elements:
(i)
Gross Margin

(ii)
Net Operating Income

(iii)
EBITDA (earnings before interest, taxes, depreciation and amortization)

(iv)
EBIT (earnings before interest and taxes)

(v)
Net Operating Income After Taxes (NOPAT)

(vi)
Net Income

(vii)
Net Cash Flow

(viii)
Net Cash Flow from Operations

(d)    Asset Utilization and Effectiveness Measure Elements:
(i)
Cash

(ii)
Excess Cash

(iii)
Accounts Receivable

(iv)
Inventory (WIP or Finished Goods)

(v)
Current Assets

(vi)
Working Capital

(vii)
Total Capital

(viii)
Fixed Assets

(ix)
Total Assets

(x)
Standard Hours

(xi)
Plant Utilization

(xii)
Purchase Price Variance

(xiii)
Manufacturing Overhead Variance

(e)    Debt and Equity Measure Elements:
(i)
Accounts Payable

(ii)
Current Accrued Liabilities

(iii)
Total Current Liabilities


21

--------------------------------------------------------------------------------



(iv)
Total Debt

(v)
Debt Principal Payments

(vi)
Net Current Borrowings

(vii)
Total Long-term Debt

(viii)
Credit Rating

(ix)
Retained Earnings

(x)
Total Preferred Equity

(xi)
Total Common Equity

(xii)
Total Equity

(f)    Shareholder and Return Measure Elements:
(i)
Earnings per Share (diluted and fully diluted)

(ii)
Stock Price

(iii)
Dividends

(iv)
Shares Repurchased

(v)
Total Return to Shareholders

(vi)
Debt Coverage Ratios

(vii)
Return on Assets

(viii)
Return on Equity

(ix)
Return on Invested Capital

(x)
Economic Profit (for example, economic value added)

(g)    Customer and Market Measure Elements:
(i)
Dealer/Channel Size/Scope

(ii)
Dealer/Channel Performance/Effectiveness

(iii)
Order Fill Rate

(iv)
Customer Satisfaction

(v)
Customer Service/Care

(vi)
Brand Awareness and Perception

(vii)
Market Share

(viii)
Warranty Rates

(ix)
Product Quality

(x)
Channel Inventory

(h)    Organizational and Employee Measure Elements:
(i)
Headcount

(ii)
Employee Performance

(iii)
Employee Productivity

(iv)
Standard Hours

(v)
Employee Engagement/Satisfaction

(vi)
Employee Turnover

(vii)
Employee Diversity

Any Performance Measure Element can be a Performance Measure. In addition, any
of the Performance Measure Element(s) can be used in an algebraic formula (e.g.,
averaged over a period,

22

--------------------------------------------------------------------------------



combined into a ratio, compared to a budget or standard, compared to previous
periods or other formulaic combinations) based on the Performance Measure
Elements to create a Performance Measure. Any Performance Measure(s) may be used
to measure the performance of the Company or Subsidiary as a whole or any
division or business unit of the Company, product or product group, region or
territory, or Subsidiary, or any combination thereof, as the Committee may deem
appropriate. Any Performance Measure(s) can be compared to the performance of a
group of comparator companies, or published or special index that the Committee,
in its sole discretion, deems appropriate, or the Company may select any
Performance Measure(s) above as compared to various stock market indices. The
Committee also has the authority to provide for accelerated vesting of any
Incentive Award based on the achievement of Performance Goals pursuant to any
Performance Measure(s) specified in this Section 13.1.
13.2    Establishment of Performance Goals. Any Incentive Award to a Covered
Employee that is intended to qualify as Performance-Based Compensation will be
granted, and Performance Goals for such an Incentive Award will be established,
by the Committee in writing not later than ninety (90) days after the
commencement of the Performance Period to which the Performance Goals relate, or
such other period required under Section 162(m) of the Code; provided that the
outcome is substantially uncertain at the time the Committee establishes the
Performance Goal; and provided further that in no event will a Performance Goal
be considered to be pre-established if it is established after twenty-five
percent (25%) of the Performance Period (as scheduled in good faith at the time
the Performance Goal is established) has elapsed.
13.3    Certification of Payment. Before any payment is made in connection with
any Incentive Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation, the Committee must certify in writing, as
reflected in the minutes, that the Performance Goals established with respect to
such Incentive Award have been achieved.
13.4    Evaluation of Performance. The Committee may provide in any such
Incentive Award Agreement including Performance Goals that any evaluation of
performance may include or exclude any of the following events that occurs
during a Performance Period: (a) items related to a change in accounting
principles; (b) items relating to financing activities; (c) expenses for
restructuring or productivity initiatives; (d) other non-operating items; (e)
items related to acquisitions; (f) items attributable to the business operations
of any entity acquired by the Company during the Performance Period; (g) items
related to the disposal of a business or segment of a business; (h) items
related to discontinued operations that do not qualify as a segment of a
business under applicable accounting standards; (i) items attributable to any
stock dividend, stock split, combination or exchange of stock occurring during
the Performance Period; (j) any other items of significant income or expense
which are determined to be appropriate adjustments; (k) items relating to
unusual or extraordinary corporate transactions, events or developments; (l)
items related to amortization of acquired intangible assets; (m) items that are
outside the scope of the Company’s core, on-going business activities; (n) items
related to acquired in-process research and development; (o) items relating to
changes in tax laws; (p) items relating to major licensing or partnership
arrangements; (q) items relating to asset impairment charges; (r) items relating
to gains or losses for litigation, arbitration and contractual settlements; (s)
foreign exchange gains and losses; or (t) items relating to any other unusual or
nonrecurring events or changes in applicable laws, accounting

23

--------------------------------------------------------------------------------



principles or business conditions. To the extent such inclusions or exclusions
affect Incentive Awards to Covered Employees, they will be prescribed in a form
that meets the requirements of Section 162(m) of the Code for deductibility.
13.5    Adjustment of Performance Goals, Performance Periods or other Vesting
Criteria. Subject to Section 13.6, the Committee may amend or modify the vesting
criteria (including any Performance Goals, Performance Measures or Performance
Periods) of any outstanding Awards based in whole or in part on the financial
performance of the Company (or any Subsidiary or division, business unit or
other sub-unit thereof) in recognition of unusual or nonrecurring events
(including the events described in Sections 3.6 or 4.5(a) hereof) affecting the
Company or the financial statements of the Company or of changes in applicable
laws, regulations or accounting principles, whenever the Committee determines
that such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be final, conclusive and binding on Participants
under this Plan.
13.6    Adjustment of Performance-Based Compensation. Incentive Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee will retain the discretion to adjust such Incentive Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.
13.7    Committee Discretion. In the event that applicable tax or securities
laws change to permit Committee discretion to alter the governing Performance
Measures without obtaining shareholder approval of such changes, the Committee
will have sole discretion to make such changes without obtaining shareholder
approval. In addition, in the event that the Committee determines that it is
advisable to grant Incentive Awards that will not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Section 162(m) of the Code and base vesting on Performance
Measures other than those set forth in Section 13.1.
14.
Dividend Equivalents.

Any Participant selected by the Committee may be granted dividend equivalents
based on the dividends declared on shares of Common Stock that are subject to
any Incentive Award, to be credited as of dividend payment dates, during the
period between the date the Incentive Award is granted and the date the
Incentive Award is exercised, vests or expires, as determined by the Committee.
Such dividend equivalents will be converted to cash or additional shares of
Common Stock by such formula and at such time and subject to such limitations as
may be determined by the Committee. Notwithstanding the foregoing, the Committee
may not grant dividend equivalents based on the dividends declared on shares of
Common Stock that are subject to an Option or Stock Appreciation Right and
further, no dividend or dividend equivalents will be paid out with respect to
any unvested Incentive Awards, the vesting of which is based on the achievement
of Performance Goals.

24

--------------------------------------------------------------------------------



15.
Effect of Termination of Employment or Other Service.

15.1    Termination Due to Death or Disability. Unless otherwise expressly
provided by the Committee in its sole discretion in an Incentive Award
Agreement, and subject to Sections 15.4 and 15.5 of this Plan, in the event a
Participant’s employment or other service with the Company and all Subsidiaries
is terminated by reason of death or Disability:
(a)    All outstanding Options (including Non-Employee Director Options) and
Stock Appreciation Rights held by the Participant as of the effective date of
such termination will become immediately exercisable and will remain exercisable
for a period of one year after such termination (but in no event after the
expiration date of any such Option or Stock Appreciation Right);
(b)    All outstanding Restricted Stock Awards held by the Participant as of the
effective date of such termination will become fully vested;
(c)    All outstanding but unpaid Restricted Stock Units, Performance Awards,
Other Cash-Based Awards and Other Stock-Based Awards held by the Participant as
of the effective date of such termination will be terminated and forfeited;
provided, however, that with respect to any such Incentive Awards the vesting of
which is based on the achievement of Performance Goals, if a Participant’s
employment or other service with the Company or any Subsidiary, as the case may
be, is terminated by reason of death or Disability prior to the end of the
Performance Period of such Incentive Award, but after the conclusion of a
portion of the Performance Period (but in no event less than one year), the
Committee may, in its sole discretion, cause shares of Common Stock to be
delivered or payment made with respect to the Participant’s Incentive Award, but
only if otherwise earned for the entire Performance Period and only with respect
to the portion of the applicable Performance Period completed at the date of
such event, with proration based on full fiscal years only and no shares to be
delivered for partial fiscal years. The Committee will consider the provisions
of Section 15.6 of this Plan and will have the discretion to consider any other
fact or circumstance in making its decision as to whether to deliver such shares
of Common Stock or other payment, including whether the Participant again
becomes employed; and
(d)    If the effective date of such termination is before the end of the
Performance Period to which an Annual Performance Cash Award relates, then any
such Annual Performance Cash Award held by a Participant will be terminated and
forfeited; if the effective date of such termination is on or after the end of
the Performance Period to which an Annual Performance Cash Award relates, then
any such Annual Performance Cash Award held by a Participant will be paid to the
Participant in accordance with the payment terms of such Award.
15.2    Termination Due to Retirement. Unless otherwise expressly provided by
the Committee in its sole discretion in an Incentive Award Agreement, and
subject to Sections 15.4 and 15.5 of this Plan, in the event a Participant’s
employment or other service with the Company and all Subsidiaries is terminated
by reason of Retirement (other than with respect to a Non-Employee Director):

25

--------------------------------------------------------------------------------



(a)    All outstanding Options (excluding Non-Employee Director Options) and
Stock Appreciation Rights held by the Participant as of the effective date of
such Retirement will, to the extent exercisable as of the date of such
Retirement, remain exercisable for a period of one year after the date of such
Retirement (but in no event after the expiration date of any such Option or
Stock Appreciation Right) and Options and Stock Appreciation Rights not
exercisable as of the date of such Retirement will be terminated and forfeited;
(b)    All outstanding Restricted Stock Awards held by the Participant as of the
effective date of such Retirement that have not vested as of the date of such
Retirement will be terminated and forfeited;
(c)    All outstanding but unpaid Restricted Stock Units, Performance Awards
Other Cash-Based Awards and Other Stock-Based Awards held by the Participant as
of the effective date of such Retirement will be terminated and forfeited;
provided, however, that with respect to any such Incentive Awards the vesting of
which is based on the achievement of Performance Goals, if a Participant’s
employment or other service with the Company or any Subsidiary, as the case may
be, is terminated by reason of Retirement prior to the end of the Performance
Period of such Incentive Award, but after the conclusion of a portion of the
Performance Period (but in no event less than one year), the Committee may, in
its sole discretion, cause shares of Common Stock to be delivered or payment
made with respect to the Participant’s Incentive Award, but only if otherwise
earned for the entire Performance Period and only with respect to the portion of
the applicable Performance Period completed at the date of such event, with
proration based on full fiscal years only and no shares to be delivered for
partial fiscal years. The Committee will consider the provisions of Section 15.6
of this Plan and will have the discretion to consider any other fact or
circumstance in making its decision as to whether to deliver such shares of
Common Stock or other payment, including whether the Participant again becomes
employed; and
(d)    If the effective date of such Retirement is before the end of the
Performance Period to which an Annual Performance Cash Award relates, then any
such Annual Performance Cash Award held by a Participant will be terminated and
forfeited; if the effective date of such Retirement is on or after the end of
the Performance Period to which an Annual Performance Cash Award relates, then
any such Annual Performance Cash Award held by a Participant will be paid to the
Participant in accordance with the payment terms of such Award.
15.3    Termination for Reasons Other than Death, Disability or Retirement.
Unless otherwise expressly provided by the Committee in its sole discretion in
an Incentive Award Agreement, and subject to Sections 15.4 and 15.5 of this
Plan, in the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated for any reason other than death, Disability
or Retirement:
(a)    All outstanding Options (including Non-Employee Director Options) and
Stock Appreciation Rights held by the Participant as of the effective date of
such termination will, to the extent exercisable as of such termination, remain
exercisable for a period of three months after such termination (but in no event
after the expiration date of any such Option

26

--------------------------------------------------------------------------------



or Stock Appreciation Right) and Options and Stock Appreciation Rights not
exercisable as of such termination will be terminated and forfeited.
(b)    All Restricted Stock Awards held by the Participant as of the effective
date of such termination that have not vested as of such termination will be
terminated and forfeited;
(c)    All outstanding unpaid Restricted Stock Units, Performance Awards, Other
Cash-Based Awards and Other Stock-Based Awards held by the Participant as of the
effective date of such termination will be terminated and forfeited; and
(d)    All outstanding Annual Performance Cash Awards held by a Participant as
of the effective date of such termination will be terminated and forfeited.
15.4    Modification of Rights upon Termination. Notwithstanding the other
provisions of this Section 15, upon a Participant’s termination of employment or
other service with the Company or any Subsidiary, as the case may be, the
Committee may, in its sole discretion (which may be exercised at any time on or
after the Grant Date, including following such termination) cause Options or
Stock Appreciation Rights (or any part thereof) held by such Participant as of
the effective date of such termination to terminate, become or continue to
become exercisable or remain exercisable following such termination of
employment or service, and Restricted Stock, Restricted Stock Units, Performance
Awards, Annual Performance Cash Awards, Non-Employee Director Awards, Other
Cash-Based Awards and Other Stock-Based Awards held by such Participant as of
the effective date of such termination to terminate, vest or become free of
restrictions and conditions to payment, as the case may be, following such
termination of employment or service, in each case in the manner determined by
the Committee; provided, however, that (a) no Option or Stock Appreciation Right
may remain exercisable beyond its expiration date; (b) the Committee may not
take any action not permitted pursuant to Section 13.6; (c) the Committee taking
any such action relating to Non-Employee Director Awards will consist solely of
“independent directors” as defined in the Listing Rules of the NASDAQ Stock
Market (or other applicable exchange or market on which the Common Stock may be
traded or quoted); and (d) any such action by the Committee adversely affecting
any outstanding Incentive Award will not be effective without the consent of the
affected Participant (subject to the right of the Committee to take whatever
action it deems appropriate under Section 4.5, 15.6, 17 or 21).
15.5    Determination of Termination of Employment or Other Service.
(a)    The change in a Participant’s status from that of an Employee to that of
a Consultant will, for purposes of this Plan, be deemed to result in a
termination of such Participant’s employment with the Company and its
Subsidiaries, unless the Committee otherwise determines in its sole discretion.
(b)    The change in a Participant’s status from that of a Consultant to that of
an Employee will not, for purposes of this Plan, be deemed to result in a
termination of such Participant’s service as a Consultant, and such Participant
will thereafter be deemed to be an Employee until such Participant’s employment
is terminated, in which event such

27

--------------------------------------------------------------------------------



Participant will be governed by the provisions of this Plan relating to
termination of employment or service (subject to paragraph (a) above).
(c)    Unless the Committee otherwise determines in its sole discretion, a
Participant’s employment or other service will, for purposes of this Plan, be
deemed to have terminated on the date recorded on the personnel or other records
of the Company or the Subsidiary for which the Participant provides employment
or other service, as determined by the Committee in its sole discretion based
upon such records.
(d)    Notwithstanding the foregoing, if payment of an Incentive Award that is
subject to Section 409A of the Code is triggered by a termination of a
Participant’s employment or other service, such termination must also constitute
a “separation from service” within the meaning of Section 409A of the Code, and
any change in employment status that constitutes a “separation from service”
under Section 409A of the Code will be treated as a termination of employment or
service, as the case may be.
15.6    Additional Forfeiture Events.
(a)    Effect of Actions Constituting Cause or Adverse Action. Notwithstanding
anything in this Plan to the contrary and in addition to the other rights of the
Committee under this Section 15.6, if a Participant is determined by the
Committee, acting in its sole discretion, to have taken any action that would
constitute Cause or an Adverse Action during or after the termination of
employment or other service with the Company or a Subsidiary, irrespective of
whether such action or the Committee’s determination occurs before or after
termination of such Participant’s employment or other service with the Company
or any Subsidiary and irrespective of whether or not the Participant was
terminated as a result of such Cause or Adverse Action, (i) all rights of the
Participant under this Plan and any Incentive Award Agreements evidencing an
Incentive Award then held by the Participant will terminate and be forfeited
without notice of any kind, and (ii) the Committee in its sole discretion will
have the authority to rescind the exercise, vesting or issuance of, or payment
in respect of, any Incentive Awards of the Participant that were exercised,
vested or issued, or as to which such payment was made, and to require the
Participant to pay to the Company, within ten (10) days of receipt from the
Company of notice of such rescission, any amount received or the amount of any
gain realized as a result of such rescinded exercise, vesting, issuance or
payment (including any dividends paid or other distributions made with respect
to any shares subject to any Incentive Award). The Company may defer the
exercise of any Option or Stock Appreciation Right for a period of up to six (6)
months after receipt of the Participant’s written notice of exercise or the
issuance of share certificates upon the vesting of any Incentive Award for a
period of up to six (6) months after the date of such vesting in order for the
Committee to make any determination as to the existence of Cause or an Adverse
Action. The Company will be entitled to withhold and deduct from future wages of
the Participant (or from other amounts that may be due and owing to the
Participant from the Company or a Subsidiary) or make other arrangements for the
collection of all amounts necessary to satisfy such payment obligations. Unless
otherwise provided by the Committee

28

--------------------------------------------------------------------------------



in an applicable Incentive Award Agreement, this Section 15.6(a) will not apply
to any Participant following a Change in Control.
(b)    Forfeiture of Incentive Awards. If the Company is required to prepare an
accounting restatement due to the material noncompliance of the Company, as a
result of misconduct, with any financial reporting requirement under the
securities laws, then any Participant who is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002 will
reimburse the Company for the amount of any Incentive Award received by such
individual under this Plan during the 12-month period following the first public
issuance or filing with the Securities and Exchange Commission, as the case may
be, of the financial document embodying such financial reporting requirement. In
addition, all Awards under this Plan will be subject to forfeiture or other
penalties pursuant to any clawback or forfeiture policy of the Company, as in
effect from time to time, and such forfeiture and/or penalty conditions or
provisions as determined by the Committee and set forth in the applicable Award
agreement.
16.
Payment of Withholding Taxes.

16.1    General Rules. The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, foreign, state and local withholding and employment related tax
requirements attributable to an Incentive Award, including the grant, exercise,
vesting or settlement of, or payment of dividends with respect to, an Incentive
Award or a disqualifying disposition of stock received upon exercise of an
Incentive Stock Option, or (b) require the Participant promptly to remit the
amount of such withholding to the Company before taking any action, including
issuing any shares of Common Stock, with respect to an Incentive Award. When
withholding for taxes is effected under this Plan, it shall be withheld only up
to the minimum required tax withholding rates or such other rate that will not
trigger a negative accounting impact on the Company.
16.2    Special Rules. The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment related tax
obligation described in Section 16.1 of this Plan by withholding shares of
Common Stock underlying an Award, by electing to tender, or by attestation as to
ownership of, Previously Acquired Shares, by delivery of a Broker Exercise
Notice or a combination of such methods. For purposes of satisfying a
Participant’s withholding or employment-related tax obligation, shares of Common
Stock withheld by the Company or Previously Acquired Shares tendered or covered
by an attestation will be valued at their Fair Market Value.
17.
Change in Control.

17.1    Change in Control. For purposes of this Section 17, a “Change in
Control” of the Company will mean (a) the sale, lease, exchange or other
transfer of all or substantially all of the assets of the Company (in one
transaction or in a series of related transactions) to a corporation that

29

--------------------------------------------------------------------------------



is not controlled by the Company, (b) the approval by the shareholders of the
Company of any plan or proposal for the liquidation or dissolution of the
Company, or (c) a change in control of a nature that would be required to be
reported (assuming such event has not been “previously reported”) in response to
Item 5.01 of the Current Report on Form 8-K, as in effect on the Effective Date
of this Plan, pursuant to Section 13 or 15(d) of the Exchange Act, whether or
not the Company is then subject to such reporting requirement; provided that,
without limitation, such a Change in Control will be deemed to have occurred at
such time as (x) any Person becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) directly or indirectly, of 50% or more of the
combined voting power of the Company’s outstanding securities ordinarily having
the right to vote at elections of directors or (y) individuals who constitute
the Board on the Effective Date of this Plan cease for any reason to constitute
at least a majority thereof, provided that any person becoming a director
subsequent to the Effective Date of this Plan whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors comprising the Board on the Effective Date of this
Plan (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for director, without
objection to such nomination) will be, for purposes of this clause (y),
considered as though such person were a member of the Board on the Effective
Date of this Plan.
17.2    Good Reason. For purposes of this Section 17, with respect to any
Participant, “Good Reason” will be defined as set forth in any individual
agreement applicable to such Participant or, in the case of a Participant who
does not have an individual agreement that defines Good Reason, then Good Reason
will mean any refusal to accept:
(a)    a material diminution in the Participant’s base compensation, which for
purposes of this Plan will mean a reduction of 10% or more in the Participant’s
salary plus target bonus;
(b)    discontinuation of eligibility to participate in a material long-term
cash or equity award or equity-based grant program (or in a comparable
substitute program) in which other Participants at a comparable level are
generally eligible to participate;
(c)    any material diminution of authority, duties or responsibilities,
including any change in the authority, duties or responsibilities of the
Participant that is inconsistent in any material and adverse respect with the
Participant’s then-current position(s), authority, duties and responsibilities
with the Company or any Subsidiary; provided, however, that “Good Reason” will
not be deemed to exist pursuant to this clause (c) solely on account of the
Company no longer being a publicly traded entity or solely on account of a
change in the reporting relationship of the Participant; or
(d)    a material change in the geographic location at which the Company
requires the Participant to be based as compared to the location where the
Participant was based immediately prior to the change, which for purposes of
this Plan will mean:
(i)
a relocation that results in an increase in the commuting distance from the
Participant’s principal residence to his or her new job location of more than 50
miles, or


30

--------------------------------------------------------------------------------



(ii)
a relocation that requires the Participant to relocate his or her principal
residence;

provided, however, that no Incentive Award will be cashed out upon the
occurrence of Good Reason event or circumstances as defined under the terms of
any individual agreement applicable to such Participant or as defined in this
Section 17.2, unless the event or circumstances constituting Good Reason also
constitute “good reason” as determined under Section 409A of the Code. The
payment of any other Incentive Awards in the event of a Participant’s
termination for Good Reason will be as determined by the Committee in connection
with the grant thereof, as reflected in the applicable Award Agreement.
Notwithstanding the foregoing, however, “Good Reason” will not be deemed to
exist as a result of any of the actions stated in clauses (a) or (b) above to
the extent that such actions are in connection with an across-the-board change
or termination that equally affects at least ninety-five percent (95%) of all
Participants. An act or omission will not constitute a “Good Reason” unless the
Participant gives written notice to the Company of the existence of such act or
omission within ninety (90) days of its initial existence, the Company fails to
cure the act or omission within thirty (30) days after the notification, and
actual termination of employment or services occurs within two (2) years of the
initial existence of the act or omission.
17.3    Acceleration of Vesting. Without limiting the authority of the Committee
under Sections 3.2 and 4.5 of this Plan, if a Change in Control of the Company
occurs, then, unless otherwise provided by the Committee in its sole discretion
either in the Incentive Award Agreement evidencing an Incentive Award at the
time of grant or at any time after the grant of an Incentive Award the following
provisions will apply:
(a)    If the Company is not the surviving corporation following a Change in
Control, and the surviving corporation following such Change in Control or the
acquiring corporation (such acquiring corporation or acquiring corporation is
hereinafter referred to as the “Acquiror”) does not assume the outstanding
Incentive Awards or does not substitute equivalent equity awards relating to the
securities of such Acquiror or its affiliates for such Incentive Awards, then
(a) all outstanding Options and Stock Appreciation Rights will become
immediately exercisable in full and will remain exercisable for the remainder of
their terms, regardless of whether the Participant to whom such Options or Stock
Appreciation Rights have been granted remains in employment or service with the
Company or any Subsidiary; (b) all restrictions and vesting requirements
applicable to any Incentive Award based solely on the continued service of the
Participant will terminate; and (c) all Incentive Awards the vesting or payment
of which are based on Performance Goals will vest as though such Performance
Goals were fully achieved at target and will become immediately payable;
provided, however, that no Incentive Award that provides for a deferral of
compensation within the meaning of Section 409A of the Code will be cashed out
upon the occurrence of a Change in Control unless the event or circumstances
constituting the Change in Control also constitute a “change in the ownership”
of the Company, a “change in the effective control” of the Company or a “change
in the ownership of a substantial portion of the assets” of the Company, in each
case as determined under Section 409A of the Code.

31

--------------------------------------------------------------------------------



The treatment of any other Incentive Awards in the event of a Change in Control
will be as determined by the Committee in connection with the grant thereof, as
reflected in the applicable Award Agreement.
(b)    If the Company is the surviving corporation following a Change in
Control, or the Acquiror assumes the outstanding Incentive Awards or substitutes
equivalent equity awards relating to the securities of such Acquiror or its
affiliates for such Incentive Awards, then all such Incentive Awards or such
substitutes therefore shall remain outstanding and be governed by their
respective terms and the provisions of the Plan.
(c)    If (i) a Participant’s employment or other service with the Company and
all Subsidiaries is terminated (A) without Cause or Adverse Action or (B) by the
Participant for Good Reason, in either case within two (2) years following a
Change in Control, and (ii) the Company is the surviving corporation following
such Change in Control, or the Acquiror assumes the outstanding Incentive Awards
or substitutes equivalent equity awards relating to the securities of such
Acquiror or its affiliates for such Incentive Awards, then (x) all outstanding
Options and Stock Appreciation Rights will become immediately exercisable in
full and will remain exercisable for the remainder of their terms, regardless of
whether the Participant to whom such Options or Stock Appreciation Rights have
been granted remains in employment or service with the Company or any
Subsidiary; (y) all restrictions and vesting requirements applicable to any
Incentive Award based solely on the continued service of the Participant will
terminate; and (z) all Incentive Awards the vesting or payment of which are
based on Performance Goals will vest as though such Performance Goals were fully
achieved at target and will become immediately payable; provided, however, that
no Incentive Award that provides for a deferral of compensation within the
meaning of Section 409A of the Code will be cashed out upon the occurrence of a
Change in Control unless the event or circumstances constituting the Change in
Control also constitute a “change in the ownership” of the Company, a “change in
the effective control” of the Company or a “change in the ownership of a
substantial portion of the assets” of the Company, in each case as determined
under Section 409A of the Code. The treatment of any other Incentive Awards in
the event of a Change in Control will be as determined by the Committee in
connection with the grant thereof, as reflected in the applicable Award
Agreement.
(d)    If (i) a Participant’s employment or other service with the Company and
all Subsidiaries is terminated for Cause or Adverse Action within two (2) years
following a Change in Control, and (ii) the Company is the surviving corporation
following such Change in Control, or the Acquiror assumes the outstanding
Incentive Awards or substitutes equivalent equity awards relating to the
securities of such Acquiror or its affiliates for such Incentive Awards, then
all rights of the Participant under this Plan and any Incentive Award Agreements
evidencing an Incentive Award then held by the Participant will terminate and be
forfeited without notice of any kind.
17.4    Alternative Treatment of Stock-Based Awards. In connection with a Change
in Control, the Committee in its sole discretion, either in an Incentive Award
Agreement at the time

32

--------------------------------------------------------------------------------



of grant of a Stock-Based Award or at any time after the grant of such an
Incentive Award, may determine that any or all outstanding Stock-Based Awards
granted under this Plan, whether or not exercisable or vested, as the case may
be, will be canceled and terminated and that in connection with such
cancellation and termination the holder of such Stock-Based Award will receive
for each share of Common Stock subject to such Incentive Award a cash payment
(or the delivery of shares of stock, other securities or a combination of cash,
stock and securities with a fair market value (as determined by the Committee in
good faith) equivalent to such cash payment) equal to the difference, if any,
between the consideration received by shareholders of the Company in respect of
a share of Common Stock in connection with such Change in Control and the
purchase price per share, if any, under the Incentive Award, multiplied by the
number of shares of Common Stock subject to such Incentive Award (or in which
such Incentive Award is denominated); provided that if such product is zero ($0)
or less or to the extent that the Incentive Award is not then exercisable, the
Incentive Award may be canceled and terminated without payment therefor;
provided, however, that no Stock-Based Award that provides for a deferral of
compensation within the meaning of Section 409A of the Code will be cashed out
upon the occurrence of a Change in Control unless the event or circumstances
constituting the Change in Control also constitute a “change in the ownership”
of the Company, a “change in the effective control” of the Company or a “change
in the ownership of a substantial portion of the assets” of the Company, in each
case as determined under Section 409A of the Code. The treatment of any other
Stock-Based Awards in the event of a Change in Control will be as determined by
the Committee in connection with the grant thereof, as reflected in the
applicable Award Agreement. If any portion of the consideration pursuant to a
Change in Control may be received by holders of shares of Common Stock on a
contingent or delayed basis, the Committee may, in its sole discretion,
determine the fair market value per share of such consideration as of the time
of the Change in Control on the basis of the Committee’s good faith estimate of
the present value of the probable future payment of such consideration.
Notwithstanding the foregoing, any shares of Common Stock issued pursuant to a
Stock-Based Award that immediately prior to the effectiveness of the Change in
Control are subject to no further restrictions pursuant to this Plan or an
Incentive Award Agreement (other than pursuant to the securities laws) will be
deemed to be outstanding shares of Common Stock and receive the same
consideration as other outstanding shares of Common Stock in connection with the
Change in Control.
17.5    Limitation on Change in Control Payments. Notwithstanding anything in
Section 17.3 or 17.4 to the contrary, if, with respect to a Participant, the
acceleration of the vesting of an Incentive Award as provided in Section 17.3 or
the payment of cash in exchange for all or part of a Stock-Based Award as
provided in Section 17.4 (which acceleration or payment could be deemed a
“payment” within the meaning of Section 280G(b)(2) of the Code), together with
any other “payments” that such Participant has the right to receive from the
Company or any corporation that is a member of an “affiliated group” (as defined
in Section 1504(a) of the Code without regard to Section 1504(b) of the Code) of
which the Company is a member, would constitute a “parachute payment” (as
defined in Section 280G(b)(2) of the Code), then the “payments” to such
Participant pursuant to Section 17.3 or 17.4 will be reduced (or acceleration of
vesting eliminated) to the largest amount as will result in no portion of such
“payments” being subject to the excise tax imposed by Section 4999 of the Code;
provided, that such reduction will be made only if the aggregate amount of the
payments after such reduction exceeds the difference between (a) the amount of
such payments absent such reduction minus (b) the aggregate amount of the excise
tax imposed under Section 4999

33

--------------------------------------------------------------------------------



of the Code attributable to any such excess parachute payments; and provided
further that such payments will be reduced (or acceleration of vesting
eliminated) in the following order: (i) options with an exercise price above
fair market value that have a positive value for purposes of Section 280G of the
Code, (ii) pro rata among Incentive Awards that constitute deferred compensation
under Section 409A of the Code, and (iii) finally, among the Incentive Awards
that are not subject to Section 409A of the Code. Notwithstanding the foregoing
sentence, if a Participant is subject to a separate agreement with the Company
or an Affiliate or Subsidiary that expressly addresses the potential application
of Section 280G or 4999 of the Code, then this Section 17.5 will not apply and
any “payments” to a Participant pursuant to Section 17.3 or 17.4 will be treated
as “payments” arising under such separate agreement.
18.
Rights of Eligible Recipients and Participants; Transferability.

18.1    Employment. Nothing in this Plan or an Incentive Award Agreement will
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate the employment or service of any Eligible Recipient or Participant at
any time, nor confer upon any Eligible Recipient or Participant any right to
continue employment or other service with the Company or any Subsidiary.
18.2    No Rights to Awards. No Participant or Eligible Individual will have any
claim to be granted any Incentive Award under this Plan.
18.3    Rights as a Shareholder. Except as otherwise provided herein, a
Participant will have no rights as a shareholder with respect to shares of
Common Stock covered by any Stock-Based Award unless and until the Participant
becomes the holder of record of such shares.
18.4    Restrictions on Transfer.
(a)    Except pursuant to testamentary will or the laws of descent and
distribution or as otherwise expressly permitted by subsections (b) and (c)
below, no right or interest of any Participant in an Incentive Award prior to
the exercise (in the case of Options or Stock Appreciation Rights) or vesting,
issuance or settlement of such Incentive Award will be assignable or
transferable, or subjected to any lien, during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise.
(b)    A Participant will be entitled to designate a beneficiary to receive an
Incentive Award upon such Participant’s death, and in the event of such
Participant’s death, payment of any amounts due under this Plan will be made to,
and exercise of any Options or Stock Appreciation Rights (to the extent
permitted pursuant to Section 15 of this Plan) may be made by, such beneficiary.
If a deceased Participant has failed to designate a beneficiary, or if a
beneficiary designated by the Participant fails to survive the Participant,
payment of any amounts due under this Plan will be made to, and exercise of any
Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 15 of this Plan) may be made by, the Participant’s legal
representatives, heirs and legatees. If a deceased Participant has designated a
beneficiary and such beneficiary survives the Participant but dies before
complete payment of all amounts due under this Plan or exercise of all
exercisable Options or Stock Appreciation Rights, then such payments will be
made to, and the exercise of such

34

--------------------------------------------------------------------------------



Options or Stock Appreciation Rights may be made by, the legal representatives,
heirs and legatees of the beneficiary.
(c)    Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option, other
than for value, to such Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or
sister-in-law, any person sharing such Participant’s household (other than a
tenant or employee), a trust in which any of the foregoing have more than fifty
percent (50%) of the beneficial interests, a foundation in which any of the
foregoing (or the Participant) control the management of assets, and any other
entity in which these persons (or the Participant) own more than fifty percent
(50%) of the voting interests. Any permitted transferee will remain subject to
all the terms and conditions applicable to the Participant prior to the
transfer. A permitted transfer may be conditioned upon such requirements as the
Committee may, in its sole discretion, determine, including execution or
delivery of appropriate acknowledgements, opinion of counsel, or other documents
by the transferee.
18.5    Non-Exclusivity of this Plan. Nothing contained in this Plan is intended
to modify or rescind any previously approved compensation plans or programs of
the Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.
19.
Securities Law and Other Restrictions.

Notwithstanding any other provision of this Plan or any Incentive Award
Agreements entered into pursuant to this Plan, the Company will not be required
to issue any shares of Common Stock under this Plan, and a Participant may not
sell, assign, transfer or otherwise dispose of shares of Common Stock issued
pursuant to Incentive Awards granted under this Plan, unless (a) there is in
effect with respect to such shares a registration statement under the Securities
Act and any applicable securities laws of a state or foreign jurisdiction or an
exemption from such registration under the Securities Act and applicable state
or foreign securities laws, and (b) there has been obtained any other consent,
approval or permit from any other U.S. or foreign regulatory body which the
Committee, in its sole discretion, deems necessary or advisable. The Company may
condition such issuance, sale or transfer upon the receipt of any
representations or agreements from the parties involved, and the placement of
any legends on certificates representing shares of Common Stock, as may be
deemed necessary or advisable by the Company in order to comply with such
securities law or other restrictions.
20.
Deferred Compensation; Compliance with Section 409A.

It is intended that all Incentive Awards issued under the Plan be in a form and
administered in a manner that will comply with the requirements of Section 409A
of the Code, or the requirements of an exception to Section 409A of the Code,
and the Incentive Award Agreements and this Plan will be construed and
administered in a manner that is consistent with and gives effect to such
intent. The Committee is authorized to adopt rules or regulations deemed
necessary or appropriate to qualify for an exception from or to comply with the
requirements of Section 409A of the Code.

35

--------------------------------------------------------------------------------



Notwithstanding anything in this Section 20 to the contrary, with respect to any
Incentive Award subject to Section 409A of the Code, no amendment to or payment
under such Incentive Award will be made except and only to the extent permitted
under Section 409A of the Code.
21.
Amendment, Modification and Termination.

21.1    Generally. Subject to other subsections of this Section 21 and Sections
3.4 and 21.3, the Board at any time may suspend or terminate this Plan (or any
portion thereof) or terminate any outstanding Incentive Award Agreement and the
Committee, at any time and from time to time, may amend this Plan or amend or
modify the terms of an outstanding Incentive Award. The Committee’s power and
authority to amend or modify the terms of an outstanding Incentive Award
includes the authority to modify the number of shares or other terms and
conditions of an Incentive Award, extend the term of an Incentive Award,
accelerate the exercisability or vesting or otherwise terminate any restrictions
relating to an Incentive Award, accept the surrender of any outstanding
Incentive Award or, to the extent not previously exercised or vested, authorize
the grant of new Incentive Awards in substitution for surrendered Incentive
Awards; provided, however that the amended or modified terms are permitted by
this Plan as then in effect and that any Participant adversely affected by such
amended or modified terms has consented to such amendment or modification.
21.2    Shareholder Approval. No amendments to this Plan will be effective
without approval of the Company’s shareholders if: (a) shareholder approval of
the amendment is then required pursuant to Section 422 of the Code, the rules of
the primary stock exchange or stock market on which the Common Stock is then
traded, applicable U.S. state corporate laws or regulations, applicable U.S.
federal laws or regulations, and the applicable laws of any foreign country or
jurisdiction where Incentive Awards are, or will be, granted under this Plan; or
(b) such amendment would: (i) modify Section 3.4; (ii) materially increase
benefits accruing to Participants; (iii) increase the aggregate number of shares
of Common Stock issued or issuable under this Plan; (iv) increase any limitation
set forth in this Plan on the number of shares of Common Stock which may be
issued or the aggregate value of Incentive Awards which may be made, in respect
of any type of Incentive Award to any single Participant during any specified
period; (v) modify the eligibility requirements for Participants in this Plan;
or (vi) reduce the minimum exercise price as set forth in Sections 6.3 and 7.3.
21.3    Incentive Awards Previously Granted. Notwithstanding any other provision
of this Plan to the contrary, no termination, suspension or amendment of this
Plan may adversely affect any outstanding Incentive Award without the consent of
the affected Participant; provided, however, that this sentence will not impair
the right of the Committee to take whatever action it deems appropriate under
Sections 3.4, 4.5, 13.5, 15, 17, 20 or 21.4 of this Plan.
21.4    Amendments to Conform to Law. Notwithstanding any other provision of
this Plan to the contrary, the Committee may amend this Plan or an Incentive
Award Agreement, to take effect retroactively or otherwise, as deemed necessary
or advisable for the purpose of conforming this Plan or an Incentive Award
Agreement to any present or future law relating to plans of this or similar
nature, and to the administrative regulations and rulings promulgated
thereunder. By accepting an

36

--------------------------------------------------------------------------------



Incentive Award under this Plan, a Participant agrees to any amendment made
pursuant to this Section 21.4 to any Incentive Award granted under this Plan
without further consideration or action.
21.5    Non-Employee Director Awards. Notwithstanding any other provision of
this Plan to the contrary, no action may be taken with respect to any
outstanding Non-Employee Director Award other than by the Committee, which for
such actions will consist solely of “independent directors” as defined in the
Listing Rules of the Nasdaq Stock Market (or other applicable exchange or market
on which the Common Stock may be traded or quoted).
22.
Effective Date and Duration of this Plan.

The Plan is effective as of the Effective Date. The Plan will terminate at
midnight on May 19, 2020, and may be terminated prior to such time by Board
action. No Incentive Award will be granted after termination of this Plan, but
Incentive Awards outstanding upon termination of this Plan will remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.
23.
Miscellaneous.

23.1    Usage. In this Plan, except where otherwise indicated by clear contrary
intention, (a) any masculine term used herein also will include the feminine,
(b) the plural will include the singular, and the singular will include the
plural, (c) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding such term, and (d)
“or” is used in the inclusive sense of “and/or”.
23.2    Unfunded Plan. Participants will have no right, title or interest
whatsoever in or to any investments that the Company or its Subsidiaries may
make to aid it in meeting its obligations under this Plan. Nothing contained in
this Plan, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Participant, beneficiary, legal representative, or any other
individual. To the extent that any individual acquires a right to receive
payments from the Company or any Subsidiary under this Plan, such right will be
no greater than the right of an unsecured general creditor of the Company or the
Subsidiary, as the case may be. All payments to be made hereunder will be paid
from the general funds of the Company or the Subsidiary, as the case may be, and
no special or separate fund will be established and no segregation of assets
will be made to assure payment of such amounts except as expressly set forth in
this Plan.
23.3    Relationship to Other Benefits. No payment under this Plan will be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare, or benefit plan of the Company or any
Subsidiary unless provided otherwise in such plan.
23.4    Fractional Shares. No fractional shares of Common Stock will be issued
or delivered under this Plan or any Incentive Award. The Committee will
determine whether cash, other Incentive Awards or other property will be issued
or paid in lieu of fractional shares of Common Stock or whether such fractional
shares of Common Stock or any rights thereto will be forfeited or otherwise
eliminated by rounding up or down.

37

--------------------------------------------------------------------------------



23.5    Governing Law. Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which will be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of this Plan and any rules, regulations and actions relating to this Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Minnesota, notwithstanding the conflicts of laws principles of any
jurisdictions. Unless otherwise provided in an Incentive Award Agreement,
recipients of an Incentive Award under this Plan are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of the State of
Minnesota to resolve any and all issues that may arise out of or relate to this
Plan or any related Incentive Award Agreement.
23.6    Successors. All obligations of the Company under this Plan with respect
to Incentive Awards granted hereunder will be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or otherwise, of all or substantially
all of the business or assets of the Company.
23.7    Construction. Wherever possible, each provision of this Plan and any
Incentive Award Agreement will be interpreted so that it is valid under the
applicable law. If any provision of this Plan or any Incentive Award Agreement
is to any extent invalid under the applicable law, that provision will still be
effective to the extent it remains valid. The remainder of this Plan and the
Incentive Award Agreement also will continue to be valid, and the entire Plan
and Incentive Award Agreement will continue to be valid in other jurisdictions.
23.8    Delivery and Execution of Electronic Documents. To the extent permitted
by applicable law, the Company may: (a) deliver by email or other electronic
means (including posting on a Web site maintained by the Company or by a third
party under contract with the Company) all documents relating to this Plan or
any Incentive Award hereunder (including prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including annual reports and proxy statements),
and (b) permit Participants to use electronic, internet or other non-paper means
to execute applicable Plan documents (including Incentive Award Agreements) and
take other actions under this Plan in a manner prescribed by the Committee.

38